FILED
                                                                          Sep 16 2020, 8:36 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANTS                                    ATTORNEY FOR APPELLEE
      Neal F. Eggeson, Jr.                                       Kimberly E. Howard
      Eggeson Privacy Law                                        Fisher Maas Howard Lloyd &
      Fishers, Indiana                                           Wheeler PC
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Shannon M. North and Miles T.                              September 16, 2020
      North,                                                     Court of Appeals Case No.
      Appellants-Plaintiffs,                                     20A-PL-639
                                                                 Appeal from the Allen County
              v.                                                 Superior Court
                                                                 The Honorable Jennifer L.
      Selective Insurance Company of                             DeGroote, Judge
      South Carolina,                                            Trial Court Cause No.
      Appellee-Defendant.                                        02D03-1811-PL-431




      Sharpnack, Senior Judge.


                                       Statement of the Case
[1]   Appellants Shannon North and Miles North (the Norths) appeal the trial court’s

      denial of their motion for partial summary judgment and its grant of Selective

      Insurance Company’s motion for summary judgment. We affirm.



      Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020                           Page 1 of 12
                                                       Issue
[2]   The Norths present two issues which we consolidate and restate as: whether

      the trial court erred by denying the Norths’ motion for partial summary

      judgment and by granting Selective’s motion for summary judgment,

      concluding the umbrella policy of James North did not include underinsured

      and uninsured motorist (UM/UIM) coverage.


                                Facts and Procedural History
[3]   James North is the father of Miles North. In February 2018, James applied for

      and received a personal umbrella policy issued by Selective. The umbrella

      policy defined the term “insured” to include relatives of James that resided in

      James’ household. Appellants’ App. Vol. II, p. 91. At the time the policy was

      issued and at all relevant times in this case, Miles, his wife Shannon, and their

      two children resided with James and his wife.


[4]   In April 2018, Shannon and her two children were involved in a car accident

      that caused Shannon serious and permanent injuries. The other driver’s

      automobile liability insurance paid its full limits of $50,000 to Shannon and the

      children, and Shannon and Miles’ automobile liability insurance paid its

      UM/UIM coverage limits of $300,000.


[5]   The following November the Norths filed a complaint for damages against

      several defendants, all of whom have been dismissed except Selective. The

      Norths seek to obtain UIM coverage from Selective under James’ umbrella

      policy for Shannon’s accident. In August 2019, the Norths moved for partial

      Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020    Page 2 of 12
      summary judgment; Selective filed a response and a cross motion for summary

      judgment. Following a hearing, the trial court denied the Norths’ motion and

      entered summary judgment for Selective. This appeal ensued.


                                    Discussion and Decision
[6]   The trial court’s grant of summary judgment is clothed with a presumption of

      validity, and the party who lost in the trial court has the burden of

      demonstrating that the grant of summary judgment was erroneous. Auto-Owners

      Ins. Co. v. Benko, 964 N.E.2d 886, 890 (Ind. Ct. App. 2012), trans. denied. This

      Court applies the same standard of review as the trial court: summary

      judgment is appropriate only where the designated evidentiary matter shows

      there is no genuine issue as to any material fact and that the moving party is

      entitled to judgment as a matter of law. Young v. Hood’s Gardens, Inc., 24 N.E.3d

      421, 423-24 (Ind. 2015); see also Ind. Trial Rule 56(C). Appellate review of a

      summary judgment is limited to those materials specifically designated to the

      trial court, and all facts and reasonable inferences drawn from those facts are

      construed in favor of the nonmovant. Sheehan Const. Co., Inc. v. Cont’l Cas. Co.,

      938 N.E.2d 685, 688 (Ind. 2010).


[7]   Further, we review de novo a trial court’s ruling on summary judgment, Morris

      v. Crain, 71 N.E.3d 871, 879 (Ind. Ct. App. 2017), and we may affirm the

      summary judgment on any theory or basis supported by the designated

      materials. Missler v. State Farm Ins. Co., 41 N.E.3d 297, 301 (Ind. Ct. App.

      2015). The fact that the parties made cross motions for summary judgment


      Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020    Page 3 of 12
      does not alter our standard of review; rather, we consider each motion

      separately to determine whether the moving party is entitled to judgment as a

      matter of law. Pond v. McNellis, 845 N.E.2d 1043, 1053 (Ind. Ct. App. 2006),

      trans. denied.


[8]   The parties’ arguments concern Indiana Code section 27-7-5-2, which governs

      the obligations of insurance carriers to provide UM/UIM coverage to Indiana

      drivers. The version of this statute applicable to this case requires:


              (a) Except as provided in subsections (d), (f), and (h), the insurer
              shall make available, in each automobile liability or motor
              vehicle liability policy of insurance which is delivered or issued
              for delivery in this state with respect to any motor vehicle
              registered or principally garaged in this state, insuring against
              loss resulting from liability imposed by law for bodily injury or
              death suffered by any person and for injury to or destruction of
              property to others arising from the ownership, maintenance, or
              use of a motor vehicle, or in a supplement to such a policy, the
              following types of coverage:


                       (1) in limits for bodily injury or death and for injury to or
                       destruction of property not less than those set forth in IC 9-
                       25-4-5 under policy provisions approved by the
                       commissioner of insurance, for the protection of persons
                       insured under the policy who are legally entitled to recover
                       damages from owners or operators of uninsured or
                       underinsured motor vehicles because of bodily injury,
                       sickness or disease, including death, and for the protection
                       of persons insured under the policy who are legally entitled
                       to recover damages from owners or operators of uninsured
                       motor vehicles for injury to or destruction of property
                       resulting therefrom; or


      Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020          Page 4 of 12
                 (2) in limits for bodily injury or death not less than those
                 set forth in IC 9-25-4-5 under policy provisions approved
                 by the commissioner of insurance, for the protection of
                 persons insured under the policy provisions who are
                 legally entitled to recover damages from owners or
                 operators of uninsured or underinsured motor vehicles
                 because of bodily injury, sickness or disease, including
                 death resulting therefrom.


                 The uninsured and underinsured motorist coverages must
                 be provided by insurers for either a single premium or for
                 separate premiums, in limits at least equal to the limits of
                 liability specified in the bodily injury liability provisions of
                 an insured’s policy, unless such coverages have been
                 rejected in writing by the insured. However, underinsured
                 motorist coverage must be made available in limits of not
                 less than fifty thousand dollars ($50,000). At the insurer’s
                 option, the bodily injury liability provisions of the
                 insured’s policy may be required to be equal to the
                 insured’s underinsured motorist coverage. Insurers may
                 not sell or provide underinsured motorist coverage in an
                 amount less than fifty thousand dollars ($50,000). Insurers
                 must make underinsured motorist coverage available to all
                 existing policyholders on the date of the first renewal of
                 existing policies that occurs on or after January 1, 1995,
                 and on any policies newly issued or delivered on or after
                 January 1, 1995. Uninsured motorist coverage or
                 underinsured motorist coverage may be offered by an
                 insurer in an amount exceeding the limits of liability
                 specified in the bodily injury and property damage liability
                 provisions of the insured’s policy.


        (b) A named insured of an automobile or motor vehicle liability
        policy has the right, in writing, to:



Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020           Page 5 of 12
                 (1) reject both the uninsured motorist coverage and the
                 underinsured motorist coverage provided for in this
                 section; or


                 (2) reject either the uninsured motorist coverage alone or
                 the underinsured motorist coverage alone, if the insurer
                 provides the coverage not rejected separately from the
                 coverage rejected.


                 A rejection of coverage under this subsection by a named
                 insured is a rejection on behalf of all other named insureds,
                 all other insureds, and all other persons entitled to
                 coverage under the policy. No insured may have
                 uninsured motorist property damage liability insurance
                 coverage under this section unless the insured also has
                 uninsured motorist bodily injury liability insurance
                 coverage under this section. Following rejection of either
                 or both uninsured motorist coverage or underinsured
                 motorist coverage, unless later requested in writing, the
                 insurer need not offer uninsured motorist coverage or
                 underinsured motorist coverage in or supplemental to a
                 renewal or replacement policy issued to the same insured
                 by the same insurer or a subsidiary or an affiliate of the
                 originally issuing insurer. Renewals of policies issued or
                 delivered in this state which have undergone interim
                 policy endorsement or amendment do not constitute newly
                 issued or delivered policies for which the insurer is
                 required to provide the coverages described in this section.


        (c) A rejection under subsection (b) must specify:


                 (1) that the named insured is rejecting:


                          (A) the uninsured motorist coverage;


Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020         Page 6 of 12
                          (B) the underinsured motorist coverage; or


                          (C) both the uninsured motorist coverage and the
                          underinsured motorist coverage;


                 that would otherwise be provided under the policy; and


                 (2) the date on which the rejection is effective.


                                               ********


        (h) The following apply to the coverage described in subsection
        (a) in relation to a personal umbrella or excess liability policy:


                 (1) An insurer is not required to make available the
                 coverage described in subsection (a) under a personal
                 umbrella or excess liability policy.


                 (2) An insurer that reduces or removes, through a rider or
                 an endorsement, coverage described in subsection (a)
                 under a personal umbrella or excess liability policy shall:


                          (A) through the United States mail; or


                          (B) by electronic means;


                 provide to the named insured written notice of the
                 reduction or removal.


                 (3) An insurer that makes available the coverage described
                 in subsection (a) under a personal umbrella or excess
                 liability policy:


Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020          Page 7 of 12
                                 (A) may make available the coverage in limits
                                 determined by the insurer; and


                                 (B) is not required to make available the coverage in
                                 limits equal to the limits specified in the personal
                                 umbrella or excess liability policy.


       Ind. Code § 27-7-5-2 (2013).


[9]    To summarize, insurers issuing automobile liability policies must provide

       UM/UIM coverage in specified amounts unless the insured affirmatively rejects

       it in accordance with the statutory rejection requirements of Subsections 27-7-5-

       2 (b) and (c). On the other hand, an insurer issuing a personal umbrella policy

       is not required to include UM/UIM coverage. Although not required to, an

       insurer may offer UM/UIM coverage as part of a personal umbrella policy, and,

       if so offered, an insured may purchase it, if desired.


[10]   The Norths contend that the right of an insured to reject UM/UIM coverage

       and the requirements of that rejection as set forth in Subsections 27-7-5-2 (b)

       and (c) apply not only to automobile liability policies but also to personal

       umbrella policies. Based on that contention, they assert that the statutory

       requirements for rejection were not met in this case, and thus James should be

       afforded UM/UIM coverage under his personal umbrella policy in effect at the

       time of Shannon’s accident.


[11]   The Norths’ argument ignores Subsection (h) of the statute concerning personal

       umbrella policies. Subsection (h) states that, under a personal umbrella policy,


       Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020         Page 8 of 12
       insurers may, but are not required to, make available UM/UIM coverage.

       Thus, with regard to a personal umbrella policy, inclusion of UM/UIM

       coverage is dependent upon (1) whether UM/UIM coverage was available from

       the insurer and (2) whether the insured requested, and perhaps more

       importantly purchased, the coverage as part of the policy.


[12]   The parties agree that UM/UIM coverage was available from Selective in its

       personal umbrella policies. The issue lies with whether James requested and

       purchased it.


[13]   Selective issued a personal umbrella policy quote to James, which lists “Base

       Premium,” “Additional Motorcycles/Mopeds,” and “Swimming Pool” with

       corresponding premium amounts. There is a total annual policy premium of

       $238.00 which equals the total of the above-mentioned premium amounts less a

       credit for having Selective home and auto policies. Appellants’ App. Vol. II, p.

       79 (Plaintiffs’ Desig. Ex. D-1).


[14]   James then submitted a personal umbrella application, the first page of which

       contained this section:




       Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020   Page 9 of 12
       Id. at 117 (Plaintiffs’ Desig. Ex. E-1). As shown in the above, under the

       “OPTIONAL COVERAGES TO APPLY” heading, UM and UIM coverage are

       listed with the dollar amount left blank. In addition, under the “ PREMIUMS”

       heading, the UM and UIM contain the typewritten word “Rejected” in the

       blanks for the dollar amount. In addition, the “ESTIMATED TOTAL

       PREMIUM” of $238.00 matches the total annual policy premium amount in the

       quote Selective provided to James. At the end of the application, James signed

       in the box labeled “APPLICANT’S SIGNATURE.” Id. at 122. Right above

       James’ signature is this statement: “APPLICANT’S STATEMENT: I HAVE

       READ THE ABOVE APPLICATION AND ANY ATTACHMENTS. I DECLARE

       THAT THE INFORMATION PROVIDED IN THEM IS TRUE, COMPLETE

       AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF. THIS

       INFORMATION IS BEING OFFERED TO THE COMPANY AS AN

       INDUCEMENT TO ISSUE THE POLICY FOR WHICH I AM APPLYING.” Id.


[15]   Finally, the declarations page of the personal umbrella policy that Selective

       issued to James lists the same base premium, additional autos, and swimming

       pool with corresponding premium amounts and total annual policy premium as

       the quote. Additionally, the policy includes:


               III. Exclusions


                        *****


                        C. We do not provide:



       Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020   Page 10 of 12
                                 *****


                                 2. Uninsured Motorists Coverage, Underinsured
                                 Motorists Coverage, or any similar coverage unless
                                 this policy is endorsed to provide such coverage.


[16]   The evidence shows that the quote provided to James does not include a

       premium for UM/UIM coverage. In addition, nowhere in the application does

       it indicate that James requested UM/UIM coverage as part of the personal

       umbrella policy. In fact, the notation in James’ application states that

       UM/UIM coverage was “rejected.” This notation was an additional signal to

       James that he was not applying for UM/UIM coverage. Contrary to the

       Norths’ arguments, the mere use of that term does not, as a matter of course,

       trigger or relate to the statutory rejection requirements applicable to automobile

       liability policies. Perhaps a better term would have been “not requested” or

       “not included.” Nevertheless, because an insurer is not required to make

       available UM/UIM coverage in personal umbrella policies, it would be

       inconsistent to require an insurer to obtain a written rejection of coverage that it

       was not required to make available in the first place. Stated another way, one

       need not reject something that is not included to begin with. While UM/UIM

       coverage was available from Selective with an endorsement, there is no

       evidence James applied for or purchased it, and there is no endorsement for

       UM/UIM coverage in James’ policy. Accordingly, James did not have

       UM/UIM coverage under the personal umbrella policy issued to him by

       Selective and in effect at the time of Shannon’s accident.


       Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020      Page 11 of 12
                                                  Conclusion
[17]   Based on the foregoing, we conclude the trial court did not err when it denied

       the Norths’ motion for partial summary judgment and granted Selective’s

       motion for summary judgment.


[18]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PL-639 | September 16, 2020   Page 12 of 12